Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed August 22, 2022. As filed, Claims 1, 3, and 6 are pending are pending of which claim 1 is amended. Claim 6 is withdrawn from consideration. Claim 2, 4, 5, are cancelled.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-5  under 35 U.S.C. § 112 second paragraph is moot for claims 2, 4,5 in view of cancellation of said claims and modified for claims 1 and ( see below).
2.The rejection of claim 4 under 35 U.S.C. § 112 second paragraph is moot in view of cancellation of said claim.
3.The rejection of claims 1-3 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over US 20150057361, by Phanstiel et al. Feb 26, 2015 is withdrawn in view of claim amendments. 
4.The rejection of claims 4 and 5 under 35 U.S.C. § 102(a)(1) and 102(a)(2) are moot in view of cancellation of the claims. 
5.The rejection of claims 1- 5 under 35 U.S.C. § 103 over US 20150057361, by Phanstiel et al. Feb 26, 2015 is withdrawn in view of claim amendment. 
6.The objection to claim 5 moot per cancellation of said claim.
The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 08/22/2022 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1.Claims must, under modern claim practice, stand alone to define an invention.
Ex parte Fressola, 27 USPQ 2d 1608 (1993).
In the instant application, Claim 1 recites compounds  "4a, 4b, 5a, 5b, 6a, 6b, 7a, 7b, 8a, 8b, 9a, 9b, 10, 11a, 11b, 11c, 12a, 15, 16a, 16b, 16c, and 50;” 
Said claim is ambiguous and does not clearly define the metes and bounds of
the claimed invention because the chemical structure of compounds “12a, 15, 16a, 16b, 16c, and 50”  is not clearly defined by the claim language, rendering said claims and their depended  indefinite.
Therefore, one of ordinary skill in the art would not be reasonably apprised of the
scope of the invention, given that one would not know from the claim terms what is
the chemical structure of the compound and composition thereof encompassed by the claims, rendering claim 1 and its dependents indefinite.
2.Claim 1 recites the limitation “compounds selected from the group consisting of 4a, 4b, 5a, 5b, 6a, 6b, 7a, 7b, 8a, 8b, 9a, 9b, 10, 11a, 11b, 11c, 12a, 15, 16a, 16b, 16c, and 50;”  in the preamble.  Claim 1 provides and provides definition for compounds 4a-f, 5a-f, 6a-j, 11a-c.There is insufficient antecedent basis for this limitation in the claim since the compounds 4c-f; 5c-f, 6c-j are not reacted earlier in the claim. 
Conclusion
Claims 1 and 3 are rejected. Claim 6 is withdrawn from consideration.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622